657 P.2d 989 (1982)
Arthur Prax ORTEGA, Jr., Plaintiff-Appellant and Cross-Appellee,
v.
The BOARD OF COUNTY COMMISSIONERS OF the COUNTY OF COSTILLA, Office of the County Treasurer, Cosme Sanchez, Jr., Individually and as Agent for the County of Costilla, Defendants-Appellees and Cross-Appellants.
No. 81CA1273.
Colorado Court of Appeals, Division 3.
September 16, 1982.
Rehearings Denied October 4, 1982.
Certiorari Denied January 31, 1983.
Normando R. Pacheco, Denver, for plaintiff-appellant and cross-appellee.
Robert L. Pastore, County Atty., Alamosa, Deisch & Marion, P.C., Brad W. Breslau, Denver, for defendants-appellees and cross-appellants.
KELLY, Judge.
This case is at issue by the filing of briefs, the oral arguments have been waived, and the case has been submitted to this Division for decision. Upon examination of the record herein, it appears that the trial court did not rule on the issue raised by the cross-appellants, namely, their entitlement to attorneys' fees under the provisions of § 13-17-101(3), C.R.S.1973. Accordingly, there is no final judgment subject to review. See C.R.C.P. 54(b); C.A.R. 1; see also Ball Corp. v. Loran, 42 Colo.App. 501, 596 P.2d 412 (1979).
Appeal dismissed.
SMITH and KIRSHBAUM, JJ., concur.